 



Exhibit 10.22

IDEXX LABORATORIES, INC.

1997 EMPLOYEE STOCK PURCHASE PLAN
(Adjusted to reflect 2-for-1 stock split effective November 5, 2007)

(As of February 3, 2005)

The purpose of this Plan is to provide eligible employees of IDEXX Laboratories,
Inc. (the “Company”) and certain of its subsidiaries with opportunities to
purchase shares of the Company’s common stock, $.10 par value (the “Common
Stock”), commencing on July 1, 1997. The Plan was initially adopted by the
Company’s Board of Directors (the “Board”) on February 26, 1997 and approved by
stockholders at a meeting held May 21, 1997. The Board amended the Plan, subject
to stockholder approval, on February 25, 2003 to increase the number of shares
of Common Stock authorized for issuance under the Plan from Eight Hundred Forty
Thousand (840,000) shares to One Million Two Hundred Forty Thousand (1,240,000)
shares. The stockholders approved such increase in shares at the Company’s
Annual Meeting held May 21, 2003.

1. Administration. The Plan will be administered by the Compensation Committee
of the Company’s Board of Directors (the “Committee”). The Committee has
authority to make rules and regulations for the administration of the Plan and
its interpretation and decisions with regard thereto shall be final and
conclusive.

2. Eligibility. Participation in the Plan will neither be permitted nor denied
contrary to the requirements of Section 423 of the Internal Revenue Code of
1986, as amended (the “Code”), and regulations promulgated thereunder. All
employees of the Company, including Directors who are employees, and all
employees of any subsidiary of the Company (as defined in Section 424(f) of the
Code) designated by the Committee from time to time (a “Designated Subsidiary”),
are eligible to participate in any one or more of the offerings of Options (as
defined in Section 9) to purchase Common Stock under the Plan provided that:

(a) they are regularly employed by the Company or a Designated Subsidiary for
more than 20 hours a week and for more than five months in a calendar year; and

(b) they have been employed by the Company or a Designated Subsidiary for at
least one month prior to enrolling in the Plan; and

(c) they are employees of the Company or a Designated Subsidiary on the first
day of the applicable Plan Period (as defined below).

No employee may be granted an option hereunder if such employee, immediately
after the option is granted, owns 5% or more of the total combined voting power
or value of the stock of the Company or any subsidiary. For purposes of the
preceding sentence, the attribution rules of Section 424(d) of the Code shall
apply in determining the stock ownership of an employee, and all stock which the
employee has a contractual right to purchase shall be treated as stock owned by
the employee.

3. Offerings. The Company will make one or more offerings (“Offerings”) to
employees to purchase stock under this Plan. Offerings will begin each
January 1, April 1, July 1 and October 1, or the first business day thereafter
(the “Offering Commencement Dates”). Each Offering Commencement Date will begin
a three-month period (a “Plan Period”) during which payroll deductions will be
made and held for the purchase of Common Stock at the end of the Plan Period.
The Committee may, at its discretion, choose a different Plan Period of twelve
(12) months or less for subsequent Offerings.

4. Participation. An employee eligible on the Offering Commencement Date of any
Offering may participate in such Offering by completing and forwarding a payroll
deduction authorization form to the employee’s appropriate payroll office prior
to the applicable Offering Commencement Date, but not later than the deadline
established by the Committee. The form will authorize a regular payroll
deduction from the Compensation received by the employee during the Plan Period.
Unless an employee files a new form or withdraws from the Plan, his deductions
and purchases will continue at the same rate for future Offerings under the Plan
as long as the Plan remains in effect. The term “Compensation” generally means
the amount of money reportable on the employee’s Federal Income Tax Withholding
Statement, excluding allowances and reimbursements for expenses such as
relocation allowances for travel expenses, income or gains on the exercise of
Company stock options or stock appreciation rights, and similar items, whether
or not shown on the employee’s Federal Income Tax Withholding Statement, but
including, in the case of salespersons, sales commissions to the extent
determined by the Committee. The Committee will determine eligible Compensation
in a uniform and non-discriminatory manner.

- 1 -

 

1



--------------------------------------------------------------------------------



 



5. Deductions. The Company will maintain payroll deduction accounts for all
participating employees. With respect to any Offering made under this Plan, an
employee may authorize a payroll deduction at the rate of 1%, 2%, 3%, 4% or 5%
of Compensation with any change in compensation during the Plan Period to result
in an automatic corresponding change in the dollar amount withheld.

No employee may be granted an Option (as defined in Section 9) which permits his
rights to purchase Common Stock under this Plan and any other stock purchase
plan of the Company and its subsidiaries, to accrue at a rate which exceeds
$25,000 of the fair market value of such Common Stock (determined at the
Offering Commencement Date of the Plan Period) for each calendar year in which
the Option is outstanding at any time.

6. No Deduction Changes. Except as provided in Section 8 below with respect to
withdrawals from participating in an Offering, an employee may not increase or
decrease his payroll deduction during a Plan Period.

7. Interest. Interest will not be paid on any employee accounts, except to the
extent that the Committee, in its sole discretion, elects to credit employee
accounts with interest at such per annum rate as it may from time to time
determine.

8. Withdrawal of Funds. An employee may at any time up to the payroll data
submission deadline for the last pay date in a Plan Period and for any reason
permanently draw out the balance accumulated in the employee’s account and
thereby withdraw from participation in an Offering. Partial withdrawals are not
permitted. The employee may not begin participation again during the remainder
of the Plan Period. The employee may participate in any subsequent Offering in
accordance with terms and conditions established by the Committee.

9. Purchase of Shares. On the Offering Commencement Date of each Plan Period,
subject to the limitations described in section 5, the Company will grant to
each eligible employee who is then a participant in the Plan an option
(“Option”) to purchase on the last business day of such Plan Period (the
“Exercise Date”), at the Option Price hereinafter provided for, the number of
whole shares of Common Stock of the Company determined by dividing the
employee’s accumulated payroll deductions by the Option Price.

The purchase price (the “Option Price”) for each share purchased will be 85% of
the closing price of the Common Stock on the Exercise Date. Such closing price
shall be (a) the closing price on any national securities exchange on which the
Common Stock is listed, (b) the closing price of the Common Stock on the Nasdaq
Stock Market or (c) the average of the closing bid and asked prices in the
over-the-counter-market, whichever is applicable, as published in The Wall
Street Journal. If no sales of Common Stock were made on such a day, the price
of the Common Stock for purposes of clauses (a) and (b) above shall be the
reported price for the closest trading day within the Plan Period on which sales
were made.

Each employee who continues to be a participant in the Plan on the Exercise Date
shall be deemed to have exercised his Option at the Option Price on such date
and shall be deemed to have purchased from the Company the number of full shares
of Common Stock reserved for the purpose of the Plan that his accumulated
payroll deductions on such date will pay for, but not in excess of, the maximum
number determined in the manner set forth above.

- 2 -

 

2



--------------------------------------------------------------------------------



 



Any balance remaining in an employee’s payroll deduction account at the end of a
Plan Period will be automatically refunded to the employee.

10. Issuance of Certificates. Certificates representing shares of Common Stock
purchased under the Plan may be issued only in the name of the employee, in the
name of the employee and another person of legal age as joint tenants with
rights of survivorship, or (in the Company’s sole discretion) in the street name
of a brokerage firm, bank or other nominee holder designated by the employee.

11. Rights on Retirement, Death or Termination of Employment. In the event of a
participating employee’s termination of employment prior to the last business
day of a Plan Period, no payroll deduction shall be taken from any pay due and
owing to an employee and the balance in the employee’s account shall be paid to
the employee or, in the event of the employee’s death, (a) to a beneficiary
previously designated in a revocable notice signed by the employee (with any
spousal consent required under state law) or (b) in the absence of such a
designated beneficiary, to the executor or administrator of the employee’s
estate or (c) if no such executor or administrator has been appointed to the
knowledge of the Company, to such other person(s) as the Company may, in its
discretion, designate. If, prior to the last business day of the Plan Period,
the Designated Subsidiary by which an employee is employed shall cease to be a
subsidiary of the Company, or if the employee is transferred to a subsidiary of
the Company that is not a Designated Subsidiary, the employee shall be deemed to
have terminated employment for the purposes of this Plan.

12. Optionees Not Stockholders. Neither the granting of an Option to an employee
nor the deductions from his pay shall constitute such employee a stockholder of
the shares of Common Stock covered by an Option under this Plan until such
shares have been purchased by and issued to him.

13. Rights Not Transferable. Rights under this Plan are not transferable by a
participating employee other than by will or the laws of descent and
distribution, and are exercisable during the employee’s lifetime only by the
employee.

14. Application of Funds. All funds received or held by the Company under this
Plan may be combined with other corporate funds and may be used for any
corporate purpose.

15. Adjustment in Case of Changes Affecting Common Stock. In the event of a
subdivision of outstanding shares of Common Stock, or the payment of a dividend
in Common Stock, the number of shares approved for this Plan, and the share
limitation set forth in Section 9, shall be increased proportionately, and such
other adjustment shall be made as may be deemed equitable by the Committee. In
the event of any other change affecting the Common Stock, such adjustment shall
be made as may be deemed equitable by the Committee to give proper effect to
such event.

16. Merger. If the Company shall at any time merge or consolidate with another
corporation and the holders of the capital stock of the Company immediately
prior to such merger or consolidation continue to hold at least 80% by voting
power of the capital stock of the surviving corporation (“Continuity
of Control”), the holder of each Option then outstanding will thereafter be
entitled to receive at the next Exercise Date upon the exercise of such Option
for each share as to which such Option shall be exercised the securities or
property which a holder of one share of the Common Stock was entitled to upon
and at the time of such merger, and the Committee shall take such steps in
connection with such merger as the Committee shall deem necessary to assure that
the provisions of Section 15 shall thereafter be applicable, as nearly as
reasonably may be, in relation to the said securities or property as to which
such holder of such Option might thereafter be entitled to receive thereunder.

In the event of a merger or consolidation of the Company with or into another
corporation which does not involve Continuity of Control, or of a sale of all or
substantially all of the assets of the Company while unexercised Options remain
outstanding under the Plan, (a) subject to the provisions of clauses (b) and
(c), after the effective date of such transaction, each holder of an outstanding
Option shall be entitled, upon exercise of such Option, to receive in lieu of
shares of Common Stock, shares of such stock or other securities as the holders
of shares of Common Stock received pursuant to the terms of such transaction; or
(b) all outstanding Options may be cancelled by the Committee as of a date prior
to the effective date of any such transaction and all payroll deductions shall
be paid out to the participating employees; or (c) all outstanding Options may
be cancelled by the Committee as of the effective date of any such transaction,
provided that notice of such cancellation shall be given to each holder of an
Option, and each holder of an Option shall have the right to exercise such
Option in full based on payroll deductions then credited to his account as of a
date determined by the Committee, which date shall not be less than ten (10)
days preceding the effective date of such transaction.

- 3 -

 

3



--------------------------------------------------------------------------------



 



17. Amendment of the Plan. The Board may at any time, and from time to time,
amend this Plan in any respect, except that (a) if the approval of any such
amendment by the shareholders of the Company is required by Section 423 of the
Code, such amendment shall not be effected without such approval, and (b) in no
event may any amendment be made which would cause the Plan to fail to comply
with Section 423 of the Code.

18. Insufficient Shares. In the event that the total number of shares of Common
Stock specified in elections to be purchased under any Offering plus the number
of shares purchased under previous Offerings under this Plan exceeds the maximum
number of shares issuable under this Plan, the Committee will allot the shares
then available on a pro rata basis.

19. Termination of the Plan. This Plan may be terminated at any time by the
Board. Upon termination of this Plan all amounts in the accounts of
participating employees shall be promptly refunded.

20. Governmental Regulations. The Company’s obligation to sell and deliver
Common Stock under this Plan is subject to listing on a national stock exchange
or quotation on the NASDAQ National Market and the approval of all governmental
authorities required in connection with the authorization, issuance or sale of
such stock.

The Plan shall be governed by Delaware law except to the extent that such law is
preempted by federal law.

21. Issuance of Shares. Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.

22. Notification upon Sale of Shares. Each employee agrees, by entering the
Plan, to promptly give the Company notice of any disposition of shares purchased
under the Plan where such disposition occurs within two years after the date of
grant of the Option pursuant to which such shares were purchased.

23. Effective Date and Approval of Shareholders. The Plan shall take effect on
July 1, 1997 subject to approval by the shareholders of the Company as required
by Section 423 of the Code, which approval must occur within twelve months of
the adoption of the Plan by the Board.

Adopted by the Board of Directors on February 26, 1997

Approved by the Stockholders on May 21, 1997

Amended by the Board of Directors on February 25, 2003

Approved by the Stockholders on May 21, 2003

Amended by the Board of Directors on July 16, 2003

Amended by the Board of Directors on February 3, 2005

- 4 -

 

4